          Case 5:20-cv-00404-P Document 32 Filed 05/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 ALAN RANDOLPH,                             )
     Plaintiff,                             )
                                            )
 vs.                                        )
                                            )      Case No. 5:20-cv-00404-P
 ANDREW SAUL,                               )
 Commissioner of Social                     )
 Security,                                  )
       Defendant.                           )

                                        ORDER

       Defendant, the Commissioner of Social Security (Commissioner), by and through

his counsel, has filed an unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g),

to enter a judgment with an order of reversal with remand of the case to the Commissioner

for further administrative proceedings (ECF No. 31). On order of the Court, the Social

Security Administration’s Appeals Council will vacate the administrative law judge’s

(ALJ’s) decision and conduct further administrative proceedings.

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under

sentence four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand

of this action for further proceedings, this Court hereby REVERSES the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner




                                            1
          Case 5:20-cv-00404-P Document 32 Filed 05/21/21 Page 2 of 2




for further administrative proceedings as set forth above.1 See Shalala v. Schaefer, 509

U.S. 292 (1993).

      IT IS SO ORDERED this 21st day of May, 2021.




1
 The Clerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58
                                            2
